Citation Nr: 0734327	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  04-39 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for an anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California, that granted service connection for 
an anxiety disorder and assigned a 30 percent evaluation.  
The veteran, who had active service from March 1946 to August 
1947 and from August 1950 to April 1952, expressed 
disagreement with the initial evaluation assigned and began 
this appeal.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  It 
appears that there are additional, relevant private medical 
records that have not been obtained, and given the veteran's 
testimony at his July 2007 BVA hearing that his service-
connected anxiety neurosis had increased in severity since 
his October 2003 VA examination, the Board believes that a 
need for an additional VA examination has been demonstrated 
in order to assess the severity and manifestations of that 
disability.

With respect to the treatment the veteran receives for his 
service-connected psychiatric disability, while the Board 
acknowledges that at the veteran's BVA hearing he testified 
that he was not being seen by either a private or VA 
psychiatrist for treatment of his disability, the record does 
reflect that the veteran receives medication for treatment of 
his psychiatric symptomatology from his private physician.  
Such records clearly constitute relevant treatment of the 
veteran's service connected disability even if that treatment 
was not provided by a psychiatrist.  However, these records 
are not associated with the claims file. In addition, a June 
2004 VA medical record indicated that the veteran was 
currently seeing a non-VA physician under Secure Horizons for 
medical care and was on medication for anxiety.  Such records 
are clearly relevant to the veteran's claim, and the VA's 
duty to assist extends to obtaining these records.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC), in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following actions:

1.  The veteran should be contacted to 
determine when and where he has received 
treatment for his psychiatric disorder, 
including medication, since his October 
2003 VA examination.  If the veteran 
reports such treatment, after obtaining 
the necessary authorization, the RO/AMC 
should obtain and associate those records 
with the claims file.  The veteran should 
be specifically requested to complete and 
return an authorization for release of 
medical records for treatment received 
from Secure Horizons.

2.  The veteran should be afforded an 
examination of his anxiety disability to 
ascertain the severity and manifestations 
of that disability.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file and to 
report complaints and clinical findings 
attributable to the service-connected 
disability in detail.  The examiner is 
also requested to assign an Axis V 
diagnosis (Global Assessment of 
Functioning (GAF) Scale) score that 
represents the symptomatology 
attributable to the veteran's 
service-connected disability.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to it's 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file must be made available to the 
examiner for review in connection with 
the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



